            Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MICHAEL A. CRABTREE, as CHIEF EXECUTIVE                      )
OFFICER OF THE CENTRAL PENSION FUND                          )
OF THE INTERNATIONAL UNION OF OPERATING                      )
ENGINEERS AND PARTICIPATING EMPLOYERS                        )
4115 Chesapeake Street, N.W.                                 )
Washington, D.C. 20016,                                      )
                                                             )
                                      Plaintiff,             )
                                                             )
                      v.                                     )
                                                             )
GATEWAY HOSE & FITTINGS LLC                                  )
6577 Romiss Court                                            )
Berkeley, Missouri 63134,                                    )
                                                             )
               Serve: Registered Agent                       )
                      David Menke                            )
                      6577 Romiss Court                      )
                      Berkeley, Missouri 63134,              )
                                                             )
                                      Defendant.             )

                                         COMPLAINT

 (TO COLLECT CONTRIBUTIONS AND DAMAGES DUE TO EMPLOYEE BENEFIT
                 FUND AND FOR EQUITABLE RELIEF)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the following:

                                            PARTIES

       1.      Plaintiff, Michael A. Crabtree, is the Chief Executive Officer of the Central Pension

Fund of the International Union of Operating Engineers and Participating Employers (hereinafter

"Central Pension Fund"). The Central Pension Fund is an employee benefit plan as that term is

defined in Section 3(1) of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29

U.S.C. § 1002(1). The Central Pension Fund is a multiemployer plan as that term is defined in

Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The Central Pension Fund was established and is
            Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 2 of 7



maintained in accordance with its Restated Agreement and Declaration of Trust. The Central

Pension Fund is administered by the Trustees at 4115 Chesapeake Street, N.W., Washington, D.C.

20016. The Plaintiff, Michael A. Crabtree, C.E.O. of the Central Pension Fund, is a designated

fiduciary in accordance with the Central Pension Fund's Restated Agreement and Declaration of

Trust and as defined in Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       2.       Defendant Gateway Hose & Fittings LLC is a Missouri limited liability company with

an office located at 6577 Romiss Court, in Berkeley, Missouri, and at all times relevant to this action

has been an “employer in an industry affecting commerce” as defined in Sections 3(5), (9), (11), and

(12) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11) and (12), and Section 3 of the Multi-Employer Pension

Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                                 JURISDICTION AND VENUE

       3.       This is an action to collect contributions due to an employee benefit plan under the

terms of a collective bargaining agreement and a trust agreement and for equitable relief. This Court

has subject matter jurisdiction under §§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3),

(g) and 1145.

       4.       This Court has personal jurisdiction over the Defendant pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2).

       5.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2).

                                               FACTS

       6.       Defendant has been bound at all relevant times to a collective bargaining agreement

with the International Union of Operating Engineers Local 513, AFL-CIO (“Agreement”) that




                                                  2
             Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 3 of 7



governs the wages, benefits and terms and conditions of employment of certain employees performing

work for the Defendant within the jurisdiction of the Local Union.

        7.      Pursuant to the Agreement the Defendant agreed to pay certain sums of money to

the Central Pension Fund for certain hours worked by or paid to employees of the Defendant

performing work covered by the Agreement.

        8.      During the period of August 2016 to the present the Defendant employed employees

performing work covered by the Agreement.

        9.      During the period of August 2016 to the present, Defendant failed to pay all

contributions owing to the Central Pension Fund as required by the Agreement.

        10.     Pursuant to the Central Pension Fund's Restated Agreement and Declaration of Trust

an employer who fails to pay required contributions is liable for liquidated damages in the amount of

20% of the total contributions owed.

        11.      Pursuant to the Central Pension Fund's Restated Agreement and Declaration of Trust

an employer who fails to pay required contributions is liable for interest at the rate of 9% per annum.

        12.     Pursuant to the Central Pension Fund's Restated Agreement and Declaration of Trust

an employer who fails to pay required contributions is liable for all attorneys' fees and costs.

                                               COUNT I

                               (UNPAID CONTRIBUTIONS OWED
                                TO EMPLOYEE BENEFIT FUNDS)

        13.     Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 12 as if fully set forth in this Count I.

        14.     The Defendant has failed to report and pay contributions owed to the Plaintiff as

required by the Agreement for the months of August 2016 through the present, with the exception of




                                                    3
           Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 4 of 7



July 2018. The exact amount of contributions due is unknown, but is estimated to be approximately

$76,818.00 for the period of August 2016 through June 2018, and August 2018 through March 2019.

        15.     By virtue of the failure to pay contributions as contractually required, the Defendant

is in contravention of the Agreement and the obligations under the Plaintiff’s Restated Agreement

and Declaration of Trust, and Section 515 of ERISA.

        16.     Defendant has failed to pay liquidated damages and interest for unpaid contributions

owed to the Plaintiff.

        17.     The Plaintiff is entitled to judgment for all contributions owed, plus all liquidated

damages and interest owed on unreported and unpaid contributions, plus costs and attorneys' fees to

the date of judgment.

        18.     The Plaintiff will seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages and attorneys’ fees and costs which become due, or are

estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment.

                                              COUNT II

                                               (AUDIT)

        19.     Plaintiffs hereby restate and incorporate by reference the allegations set forth in

paragraphs 1 through 18 as if fully set forth in this Count II.

        20.     The Defendant has not reported hours to the Plaintiff and paid contributions to the

Plaintiff for the period of August 2016 through the present, with the exception of July 2018. As such,

the Defendant is known to have failed to report hours and pay contributions for employees working

under Agreement during that period.




                                                    4
            Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 5 of 7



       21.     An audit of the Defendant’s records for the period of August 2016 through the date

such an audit can be completed will permit the Plaintiff to determine the number of hours worked by

Defendant’s employees and the amount of contributions owed to the Plaintiff under the Agreement.

       22.     Under the terms of the Plaintiff’s Restated Agreements and Declarations of Trust and

the Agreement Plaintiff is entitled to conduct an audit of Defendant’s records, at the Defendant’s

expense.

       WHEREFORE, Plaintiff prays judgment for Counts I and II against Defendant as follows:

       A.      For unpaid contributions due and owing to the Plaintiff for unreported work performed

pursuant to the Agreement during the months of August 2016 through the present.

       B.      For a Court Order requiring Defendant to submit all necessary books and records to

Plaintiffs for an audit at the Defendant’s expense for the period August 2016 through the date an audit

can be completed.

       C.      For liquidated damages and interest for any late paid and unpaid contributions owed

as provided for in the Agreement and Restated Agreement and Declaration of Trust and pursuant to

29 U.S.C. § 1132(g)(2) through the date of judgment.

       D.      For such contributions, interest and liquidated damages that may accrue and/or are

found to be due and owing to the Plaintiff subsequent to the filing of this Complaint, during the

pendency of this action, and up to the date of judgment pursuant to the Agreement, Restated

Agreement and Declaration of Trust and 29 U.S.C. § 1132(g)(2).

       E.      Costs and reasonable attorneys' fees as required by 29 U.S.C. § 1132(g)(2), the

Agreement and the Restated Agreement and Declaration of Trust through the date of judgment.

       F.      Such further relief as the Court deems appropriate.




                                                  5
         Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 6 of 7



                                    Respectfully submitted,

Dated: March 19, 2019               O’DONOGHUE & O’DONOGHUE LLP
                                    5301 Wisconsin Avenue, N.W., Suite 800
                                    Washington, D.C. 20015
                                    Telephone: (202) 362-0041
                                    Facsimile: (202) 237-1200
                                    cgilligan@odonoghuelaw.com


                              By:   /s/ Charles W. Gilligan
                                    Charles W. Gilligan (Bar No. 394710)

                                    Attorney for the Plaintiff




                                       6
      Case 1:19-cv-00763-CKK Document 1 Filed 03/19/19 Page 7 of 7



                            CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to

be served by certified mail in accordance with the requirements of Section 502(h) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 19th day of

March, 2019, on the following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                       Plan Benefits Security

                                                    __/s/ Charles W. Gilligan___
                                                          Charles W. Gilligan
